United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
M.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1722
Issued: February 27, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 19, 2011 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated March 3, 2011 in file number xxxxxx335 finding that he had not
established an emotional condition as well as a May 10, 2011 nonmerit decision. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
The Board, having duly considered the matter, concludes that the case is not in posture
for decision. In this regard, the Board notes that appellant attributed his emotional condition to
his accepted employment injuries developed and accepted in file number xxxxxx038. In a
narrative statement accompanying his claim for occupational disease, appellant stated that the
injuries he received at work and resulting surgeries and pain caused his stress, anxiety and
depression. He noted that he injured his left ankle in October 2002 resulting in three failed
surgeries and severe pain. Appellant also stated that he had pain in his left and right knees, right
shoulder, neck and back. In a report dated October 31, 2007, Dr. William G. Bernhardt, a Boardcertified family practitioner, states that appellant had a considerable amount of stress and anxiety
resulting from job-related injuries and surgeries. OWCP in its written decisions has repeatedly
noted that appellant asserts that he is suffering from stress, anxiety and depression due to his
accepted work injuries and that this aspect of his claim would have to be reviewed as a
consequential injury. However, it has not combined the claims or attempted to address this
central aspect of appellant’s emotional condition claim.

Proceedings before OWCP are not adversarial in nature and OWCP is not a disinterested
arbiter. It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.2
1

Due to OWCP’s failure to address the central aspect of appellant’s emotional condition
claim, that his stress resulted from his accepted employment-related injuries, the record contains
only limited information regarding appellant’s accepted employment injuries. The Board finds
that the files should be combined in order to properly review appellant’s claim.3
On remand, OWCP shall undertake proper assemblage of the case record including
combining all the files as directed by the Board and undertake development of appellant’s
emotional claim as a consequential injury of his accepted physical claims. Following this and
such further development as OWCP deems necessary, OWCP shall issue a de novo decision.
Accordingly,

1

Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985).

2

Clement Jay After Buffalo, 45 ECAB 707, 715 (1994).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000).

2

IT IS HEREBY ORDERED THAT the May 10 and March 3, 2011 decisions of the
Office of Workers’ Compensation Programs are set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: February 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

